United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MAINTENANCE WORKING CAPITAL FUND,
RANDOLPH AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1023
Issued: August 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2015 appellant filed a timely appeal from a March 9, 2015 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). Because more than 180 days
elapsed between the last merit decision dated July 9, 2014 to the filing of this appeal, the Board
lacks jurisdiction to review the merits of this case. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. § 501.2(c) and 501.3, the Board has jurisdiction over
the nonmerit issue.2
ISSUE
The issue is whether OWCP properly found that appellant abandoned his request for a
hearing.
1
2

5 U.S.C. §§ 8101-8193.

Appellant submitted new arguments on appeal. The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. See 20 C.F.R. § 501.2(c).

On appeal, appellant contends that he was 15 minutes late in making the telephone
conference call and that he called several times, but was unable to get through. He also stated
that he left three messages with his claims examiner explaining the situation, but never received
any response.
FACTUAL HISTORY
On March 26, 2014 appellant, then a 57-year-old aircraft mechanical parts repairman,
filed an occupational disease claim alleging that the continued use of a supplied air hood caused
a neck strain. He first realized that his condition was caused or aggravated by his employment
on March 10, 2014.
Following the development of the evidence, by decision dated July 9, 2014, OWCP
denied the claim as the medical component of fact of injury was not established.
On July 28, 2014 OWCP received appellant’s July 22, 2014 request for a telephonic
hearing before OWCP’s Branch of Hearings and Review.
By letter dated January 7, 2015, OWCP’s Branch of Hearings and Review notified
appellant that a telephone hearing was scheduled for February 10, 2015 at 1:00 p.m. eastern
standard time (EST). It instructed him to call the provided toll-free number a few minutes before
the hearing time and enter in a pass code when prompted.
By decision dated March 9, 2015, OWCP’s Branch of Hearings and Review found that
appellant abandoned his requested hearing. It found that he received written notification of the
hearing 30 days in advance, but failed to appear. The Branch of Hearings and Review further
determined that nothing in the record established that appellant contacted, or attempted to
contact, OWCP, either prior to or subsequent to the scheduled hearing to explain his failure to
participate. It concluded that he had abandoned his hearing request.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claims examiner, OWCP’s hearing representative will mail a
notice of the time and place of the hearing to the claimant and any representative at least 30 days
before the scheduled date.4 OWCP has the burden of proving that it mailed notice of a scheduled
hearing to a claimant.5

3

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

4

20 C.F.R. § 10.617(b).

5

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

2

A hearing before the Branch of Hearings and Review can be considered abandoned only
under very limited circumstances.6 With respect to abandonment of hearing requests, Chapter
2.1601.6(g) of OWCP’s procedure manual provides in relevant part that failure of the claimant to
appear at the scheduled hearing, failure to request a postponement, and failure to request in
writing within 10 days after the date set for the hearing that another hearing be scheduled shall
constitute abandonment of the request for a hearing. Under these circumstances, the Branch of
Hearings and Review will issue a formal decision finding that the claimant has abandoned his or
her request for a hearing and return the case to the district office.7
ANALYSIS
Following OWCP’s July 9, 2014 decision denying his claim, appellant requested a
telephonic hearing before an OWCP hearing representative. On January 7, 2015 OWCP notified
appellant that his hearing was scheduled for February 10, 2015 at 1:00 p.m., EST. It provided a
toll-free number and a pass code to use at the time of the hearing. Appellant did not request a
postponement, failed to call in at the scheduled hearing, and failed to provide any notification for
such failure to OWCP within 10 days of the scheduled date of the hearing.
On appeal, appellant contends that he was 15 minutes late in making the telephone
conference call. He later stated that he called several times, but was unable to get through.
Appellant also stated that he left three messages with his claims examiner explaining the
situation, but never received a response. There is no evidence of record that he provided this
information to OWCP within 10 days of the scheduled date of the hearing. The Board finds that
appellant abandoned his request for an oral hearing.8
CONCLUSION
The Board finds that appellant abandoned his request for an oral hearing before an
OWCP hearing representative on February 10, 2015.

6

Claudia J. Whitten, 52 ECAB 483 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written Record, Chapter
2.1601.6(g) (October 2011).
8

C.H., Docket No. 14-620 (issued June 25, 2014).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 9, 2015 is affirmed.
Issued: August 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

